Title: Jonathan Williams, Jr., to the American Commissioners, 25 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Jan. 25. 1777.
I am just informed that the amphitrite is at last gone, she sail’d yesterday morning at 7 oClock.

I have recd. Letters from Monsieur Du Coudray of the 22d and 23d Instant, by which I find he has sent me 7 officers and their Baggage; He names 4 for the 3 I agreed to take, and afterward 3 more, two of which he says are more necessary than even the Fusils and powder; all 7 have recd. advances. I have yet accepted but the first four, and I continue firm to my first plan. I shall do so ’till the last minute, when I believe I shall take the whole 7 as they come within Mr. Deane’s exception, and as they are all picked as being the most important; but in this I hold myself reserved, for were I at once to accept these 7 I should have 7 more in half an hour. The above Officers are yet to arrive in a Boat from L’orient, and in all probability they will be at painbeuf to day. I shall go thither tomorrow morning, and if the Vessell is ready and the wind good she shall sail on monday whether these officers are in her or not. In the latter Case I shall have them all upon me, but at all events I shall obey your orders and hope for your approbation and support. I have just parted with an officer whom I have point blank refused, this is the 2d, and before the Day ends I expect to be obliged to treat others in the same manner; I conduct however as civily as the rigour of the Determination will permit, for poor Fellows! I understand they are without the means of procuring even a Dinner. They ask me to certify their presence here, and my refusal, I tell them I shall never deny what is true, but I shall take care how I give certificates.
By some mistake the Letter to Mr. DuCoudray and the Capt. of the amphitrite were left out of Mr. Deane’s Packet, but now the Ship is gone it makes no difference. The Letters to Mr. Conway and Mr. Rogers I have not been able to convey. Mr. Du Coudray mentions to me that I am to go to l’orient to examine 3 Vessells which he mentioned in his memoire to you, if so I beg your particular Instructions, for otherwise I shall set off for Paris after the mercury is gone. I can’t say positively that these officers threaten to complain, but their conversation seems to imply it.
Nothing is more difficult than to procure Charts of our Coast. I am however well supplied except from N York to Georgia, but here I want particular ones; the Captain will I hope arrive at Boston, if not he must do as well as he can with the general Charts (Mercators &c.). I can have here no other Invoices than the numbers of the Bales and what they contain, for as to price &c. we know nothing about it, as I have before observed to you.
I inclose you a protest that Mr. DuCoudray has made against the Captain of the amphitrite. Mr. Beaumarchas’ Secretary announces me an Officer whom he calls a nobleman, and particularly charged [for] the mercury by Mr. Beaumarchais. I shall flatly refuse him. I have the honor to be Gentlemen with great Respect Your most obedient Servant
J Williams
The Honourable The Deputies of the United States.
 
Notation: J. Williams Jan 25. 1777.
